Title: To George Washington from Elias Boudinot, 17 September 1783
From: Boudinot, Elias
To: Washington, George


                  
                     Sir
                     Princeton Septbr 17th 1783.
                  
                  Every publick acknowledgment of the essential Service, rendered our common Country by your Excellency during a doubtful War, has given me the most sensible Pleasure, and it has been among the gratifications of my Office, that its duties have priviledged my transmitting, the constant Sense Congress have maintained of your Excellency’s great Merit & good Conduct.
                  I have now the additional Satisfaction of enclosing an Act of Congress, by which their high Confidence, placed in your Excellency’s Wisdom and Judgment since the War has ceased, very manifestly appears.I have the honor to be with every Sentiment of Respect & Esteem Your Excellency’s Most Obedt & very Hble Servt
                  
                     Elias Boudinot
                  
               